Citation Nr: 1001315	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-13 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there was a timely request for waiver of recovery of 
an overpayment of education benefits in the original 
calculated amount of $7,940.11.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from July 1997 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 decision of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA), Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  By a December 23, 2006, letter, the Veteran was notified 
of an overpayment of education benefits in the amount of 
$7,940.11.

2. The Veteran had 180 days from the date of the December 23, 
2006, notice of indebtedness or until June 21, 2007, within 
which to request a waiver of the debt.

3. The Veteran's request for waiver of recovery of the 
overpayment in question was received by VA on June 25, 2007.  


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an 
overpayment of education benefits was not timely.  38 
U.S.C.A. § 5302(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
1.963 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has submitted a timely request 
for a waiver of recovery of an overpayment of education 
benefits in the amount of $7,940.11.

As an initial matter, as provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA), the United States Department 
of Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  However, the Board notes that the Court of 
Appeals for Veterans Claims (Court) has held that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims for waiver of recovery of overpayments.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).

Under the applicable regulations, a request for waiver of a 
debt, other than for loan guaranty, shall only be considered 
if made within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180-day period may be 
extended if the individual requesting waiver demonstrated to 
the Chairperson of the Committee that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing, including forwarding.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
See 38 C.F.R. § 1.963(b) (2009); see also 38 U.S.C.A. § 
5302(a) (West 2002).

A letter dated December 6, 2006, to the Veteran notified him 
that VA reduced his education payment to $1,015.50 on 
February 28, 2005, because he had withdrawn from three credit 
hours.  Another letter sent that same day notified him that 
VA reduced his education payment to $152.02 per month because 
he reduced his credit hours from twelve to three on March 10, 
2006.  

Thereafter, by letter dated December 23, 2006, the Veteran 
was notified of an overpayment of education benefits in the 
amount of $7,940.11.  

On June 25, 2007, the RO received a letter from the Veteran 
acknowledging receipt of the notice of debt and requesting a 
compromise.  The RO found that the letter was an implied 
request for waiver of recovery of the overpayment.  The Board 
agrees.  

In the letter to the Veteran denying his request to waive 
collection of the $7940.11, the RO indicated that the Veteran 
was notified of his debt and his right to request waiver of 
recovery of that debt by letter dated December 23, 2006.  It 
was also noted that the Veteran's request for waiver, 
received on June 25, 2007, was untimely as it was not 
submitted within 180 days for the date of notification of the 
debt.

The RO has associated with the claims file a copy of the 
first notice letter of the overpayment in the amount of 
$7,940.l11 that was issued by VA's Debt Management Center 
(DMC) on December 23, 2006.  In that letter, the Veteran was 
notified by DMC of the overpayment indebtedness, the right to 
request a waiver, and the 180 day time limit for requesting a 
waiver.  That letter was sent to the Veteran's address of 
record at that time, and there is no indication that the 
letter was returned as non-deliverable.  In addition, the 
Veteran has not asserted that there was any delay in his 
receipt of the notification of indebtedness.  Therefore, the 
Board must presume that the Veteran received the letter and 
was thereby properly notified of his right to request a 
waiver.  See Jones v. West, 12 Vet. App. 98, 101 (1998) (a 
presumption of regularity attaches to the mailing of notice 
to the latest address of record).

The Board notes that the Veteran argues that he submitted his 
request for waiver of overpayment in a timely manner and that 
he has received different responses from VA employees with 
respect to the disposition of his request for waiver of 
overpayment.  The Veteran stated that he called just before 
the deadline to make sure that he was still within the time 
limit for the request.  The Veteran stated that sometime 
around August or September 2007 he was told that his request 
had been denied because he had not put in his paperwork on 
time, but that in early 2008, he was told that his original 
request had been put on hold and had not been denied because 
the VA did not have his financial paperwork and advised him 
to submit paperwork.  The Veteran stated that in April 2008, 
he was surprised to find that his request had been denied 
because he did not turn in his paperwork on time.  

Although it may well be that the Veteran was not properly 
advised about the disposition of his request for waiver of 
overpayment, ultimately, the evidence of record shows that 
the Veteran's request for waiver of overpayment was not 
received until June 25, 2007, more than 180 days subsequent 
to the DMC's December 23, 2006, letter notifying him of the 
overpayment and informing him of his right to request a 
waiver.  Review of the claims file shows no documents which 
could be construed as a request for waiver prior to June 25, 
2007.  The regulations cited above note that such a request 
must be made within 180 days of the date of that notice.  
Thus, the Veteran's request for waiver of overpayment is not 
timely, and as a matter of law, must be denied.  The Court 
has held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

As the Veteran's request for a waiver of recovery of an 
overpayment of education benefits in the amount of $7,940.11 
was not timely; the appeal is denied.


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


